Title: James Madison to Joseph C. Cabell, 27 March 1828
From: Madison, James
To: Cabell, Joseph C.


	    
	      Dear Sir
	      
		Montpellier
		Mar. 27. 1828
	      
	    
	     
I owe & offer you many thanks for your favour, in procuring & forwarding the reprinted portion of the Legislative Journals.  They were duly recd. thro’ that of General Dade.  Unluckily the volume does not reach the dates I wished to see, being limited to the year 1780.  I have requested Col. Peyton to procure the Journals for 1784-5-6-7: if they should be merely struck off, and can be had from the Printer in that form by purchase or otherwise.  From what has passed, it is not probable that the progress of the work will be such as to put this in his power.
I have since recd. your favor of the 16th. inst: I am glad to find that the failure of your endeavors to fill up the General plan of Education, does not extinguish your hopes of eventual success.  The plan is so reasonable and the object so important to our Republican Institutions that there is the [able]st inducement to perseverence.
I ha[ve] sent to Mr. Johnston letters from the American Chargé d’Affaires in London <enclo>sing recommendations of a Mr. Ritchie for the Chair vacated by Mr. Bonnycastle.  If the Candidate <be ent>itled to the praise bestowed on him by such men as Leslie, Herschell, S[ir] H. Davy. Best &c &c he will be an acquisition to the University.  I have considered the position of Mr. Johnston as the best for communicating in such cases with his colleagues, particularly yourself & General Cocke, who occasionally visit or pass thro’ Richmond.  With the express sanction of four Visitors, and the presumptive concurrence of others; I should be willing to authorise the engagement of Mr. Ritchie at once, in which case, he might be here by the month of September.  I make these remarks in consequence of its being understood that Doctr. Jones has no lien on the appointment, and on the supposition that we are not committed, to Mr. Renwick.
I have just recd. a letter from Mr. Long, saying that he had recd. a renewed summons to be in London the coming autumn.  I have reminded him that I am yet to receive a reply from Mr. Brougham to my answer to his letter, on the subject.  I fear we shall fail in obtaining a stay of execution in the case, and that we shall find ourselves, much at a loss for a successor when the vacancy comes upon us.
I learn that the discontinuance of the Lectures of Mr. Bonnycastle on Nat: Philosopy, alledged to be unavoidable, is producing a very awkward & unpleasant state of things at the University.  A number of the Students, it is said have gone off, under difficulties too of settling in a satisfactory manner the charges under the enactment providing for irregular departures.
I calculate that it may not be long before you will be in that neighborhood, and be able to contribute with Genl. Cocke the remedial Counsels best suited to embarrassing circumstances.  With great esteem & best wishes

	    
	      James Madison
	    
	  